CASE 0:15-cv-02210-PJS-BRT Document 332 Filed 05/31/19 Page 1 of 6




             E X H IB IT 1
       CASE 0:15-cv-02210-PJS-BRT Document 332 Filed 05/31/19 Page 2 of 6



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINN ESOTA


LAWRENCE MAXCY,                                              Civil No. 15-2210 (PJS/BRT)

Individually, and on behalf of those similarly situated,

       Plaintiff,

V.


PAUL SCHNELL,
In his official capacity as Commissioner, Minnesota Department of Corrections;

DAVID A. PAULSON, M.D.,
In his official capacity as Medical Director, Minnesota Department of Corrections;

NANETTE LARSON,
In her official capacity as Health Services Director, Minnesota Department of Corrections,

       Defendants.


     DECLARATION OF ANDREW H. MOHRING IN SUPPORT OF SETTLEMENT
     AGREEMENT AWARD OF ATTORNEYS' FEES AND REIMBURSEMENT OF
     LITIGATION EXPENSES AND JOINT MOTION FOR FINAL APPROVAL OF
                      CLASS ACTION SETTLEMENT


I, Andrew H. Mohring, declare as follows:

        1.     My name is Andrew H. Mohring. I am a partner in the law firm of Ciresi Conlin

LLP ("Lead Class Counsel"), Lead Class Counsel for the Plaintiff and Class in this litigation. I

have been involved in the litigation of this matter throughout the period of Lead Class Counsel's

involvement, and have personal knowledge of the matters set forth below, based on my active,

day-to-day participation in the prosecution and settlement of the claims asserted on behalf of the

Named Plaintiff and Class. A copy of the firm resume is attached hereto as Attachment A.
      CASE 0:15-cv-02210-PJS-BRT Document 332 Filed 05/31/19 Page 3 of 6



       2.      I respectfully submit this Declaration in support of the Parties' Joint Motion for

Final Approval of Settlement, and in support of the Settlement Agreement's award of attorneys'

fees and costs. This Declaration does not detail each and every event that occurred during the

extended involvement of Lead Class Counsel in this case. Rather, it provides the Court with an

overview of the litigation, the events leading to the Settlement, and the basis upon which the

Parties recommend its approval and its award of attorneys' fees in the amount of $325,000 and

documented costs of $41,144.25.

        3.     Consistent with the Court's direction as provided in the July 27, 2017 hearing,

Michael V. Ciresi, Katie Crosby Lehmann, and Andrew H. Mohring entered appearances as

Lead Counsel in this case on October 3, 2017. (Dkt. No. 199). Esther 0. Agbaje, also of Ciresi

Conlin LLP, entered an appearance on January 12, 2018. (Dkt. No. 217). Since then, these

lawyers have served as Lead Counsel, and as Lead Class Counsel following the Court's January

3, 2019 Order granting their motion and certifying a class.

       4.      Lead Class Counsel's activities included the following.

        5.     Lead Class Counsel conducted investigation and research that led to the drafting

and filing of the pending, Third Amended Complaint. (Dkt. No. 205).

       6.      Extensive discovery, involving significant efforts by both sides, preceded the

Third Amended Complaint, and additional discovery followed it. These efforts included

Defendants' production ( and Plaintiff's review) of over 10,000 pages of documents, Plaintiff's

production (and Defendants' review) of over 14,000 pages of documents. The Parties also

exchanged expert reports in support of and in opposition to summary judgment and class

certification and on the merits of the case.




                                                 2
         CASE 0:15-cv-02210-PJS-BRT Document 332 Filed 05/31/19 Page 4 of 6




         7.    Lead Class Counsel's work included the investigation, research, drafting and

litigation of motions for class certification and summary judgment. Their motion for class

certification, and Defendants' motion for summ ary judgment, were filed, briefed, and argued on

July 27, 2018. In its January 3, 2019 Order, the Court granted in part and denied in part

Defendants' summary judgment claims. (Dkt. No. 317). The Court granted Lead Class

Counsel's motion and certified a class, defined as: "All current and future inmates of

Minnesota correctional facilities who have been diagnosed with chronic hepatitis C and have

not received treatment with a direct-acting antiviral medication." (Id.). The Court appointed

Lawrence Maxcy as Class Representative, and Ciresi Conlin, LLP as Lead Class Counsel.

(Id.).

         8.    While discovery and motion practice was proceeding, the Parties discussed the

possibility of resolving the case, with Lead Class Counsel taking the lead in the negotiations.

These discussions intensified following the Court's summary judgment and class certification

Order. (Dkt. No. 317). Following these adversarial, arm's-length negotiations, the Parties

reached an agreement-in-principle to settle the case, and negotiated a term sheet ("Term Sheet")

setting forth the material terms of their agreement. The Parties informed the Court of their

agreement on January 15, 2019, and the Term Sheet was executed the same day.

         9.    Over the next several weeks, Lead Class Counsel and counsel for the

Defendants negotiated the Settlement Agreement ( and exhibits thereto), which sets forth the

final and binding agreement to settle the case. During this time, Lead Class Counsel worked to

develop the Notice and the Unopposed Motion for Preliminary Approval of Proposed Class

Action Settlement. (Dkt. No. 326) The Parties executed the Settlement Agreement on March

14, 2019. (Dkt. No. 327, Exhibit 1).



                                                  3
       CASE 0:15-cv-02210-PJS-BRT Document 332 Filed 05/31/19 Page 5 of 6




        10.       In their tenure as Lead Class Counsel, Ciresi Conlin LLP attorneys have spent

over 1500 hours on the activities outlined above. These attorneys devoted over 323 hours of

their time to the pre-complaint phase, 1 over 608 hours to the certification and summary

judgment phase.' and over 509 hours to the pre-trial phase of the case.3 (Attachment B). Full

billing records will be provided upon request. As outlined in the attached chart, multiplied by

their standard billing rates, this exceeds $750,000 in fees. (Id.).

         11.     In addition to their time, Lead Class Counsel incurred costs in the amount of

$28,654.36 through the date of settlement. A breakdown of these costs is summarized below.4

                                     Lead Class Counsel Incurred Costs

                                                                        Total
                             Cost                                       Amount·

                             Copying                                    $20.00

                             Delivery services/messengers               $137.28

                             Postage                                     $6.91

                             Local travel                                $12.00

                             Court fees                                  $601.20

                             Litigation support vendors                  $6,722.64

                             Experts                                     $18.276.63

                             Deposition transcript costs                 $2,722.75

                             Other                                       $154.95


1 Mr. Ciresi spent over 13 hours, Ms. Crosby Lehmann over 44 hours, Mr. Mohring over 203 hours, and Ms. Agbaje

over 63 hours on the pre-complaint phase of the case.
2 Ms. Crosby Lehmann spent over 73 hours, Mr. Mohring over 263 hours, and Ms. Agbaje over 272 hours on the

class certification and summary judgment phase of the case.
3
  Mr. Ciresi spent over 15 hours, Ms. Crosby Lehmann over 55 hours, Mr. Mohring over 234 hours, and Ms. Agbaje
over 265 hours on the pretrial phase of the case.
4
  This chart reflects a clarification of the descriptions of the underlying expenses from an earlier version. The total
costs are unchanged.

                                                           4
      CASE 0:15-cv-02210-PJS-BRT Document 332 Filed 05/31/19 Page 6 of 6




                       Grand Total                          $28,654.36


       12.    Complete documentation of these costs is attached to the Parties' Settlement

Release as to Fees and Costs, which is attached hereto as Attachment C.

       I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true

and correct to the best of my knowledge.

   Executed this 31st day of May, 2019 in Minneapolis, Minnesota.




                                                 5
